United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 3, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60536
                          Summary Calendar


                          GUSTAVO DONATTI,

                               Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                               Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79-002-001
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Gustavo Donatti, a native and citizen of Argentina, appeals

the reversal by the Board of Immigration Appeals (BIA) of an

immigration judge’s grant of cancellation of removal.       This court

lacks jurisdiction to review the Attorney General’s discretionary

decision regarding cancellation of removal. See Rueda v. Ashcroft,

380 F.3d 831, 831 (5th Cir. 2004); 8 U.S.C. § 1229b(b); 8 U.S.C. §

1252(a)(2)(B)(i).

     Although this court has jurisdiction to review Donatti’s

constitutional argument that his due process rights were violated

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60536
                                  -2-

because a three-member panel decided his appeal, see Balogun v.

Ashcroft, 270 F.3d 274, 277-78 & 278 n.11 (5th Cir. 2001), his

argument is unavailing. Assuming for the sake of argument that the

BIA did not comply with 8 C.F.R. § 1003.1(e)(6), the failure of an

agency to follow its own regulations is not a per se denial of due

process unless the regulation is required by the constitution or a

statute. See Arzanipour v. INS, 866 F.2d 743, 746 (5th Cir. 1999).

The BIA’s regulation governing three-member panels is not required

by statute.     Nor does the constitution require compliance with §

1003.1(e)(6).    See Manzano-Garcia v. Gonzales, 413 F.3d 462, 470

(5th Cir. 2005).

     Donatti’s argument that his due process rights were violated

when the BIA did not give what he terms “any deference” to the

immigration judge’s decision is in essence a challenge to the

merits of the BIA’s reversal of the immigration judge’s grant of

cancellation of removal, which this court lacks jurisdiction to

review.   See Rueda, 380 F.3d at 831.

     Accordingly, Donatti’s petition for review is DENIED.